This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1869

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                             Bayyinah Jameelah Shelton,
                                    Appellant.

                              Filed September 26, 2016
                                      Affirmed
                                  Rodenberg, Judge

                            Stearns County District Court
                              File No. 73-CR-14-4020

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Janelle P. Kendall, Stearns County Attorney, Michael J. Lieberg, Assistant County
Attorney, St. Cloud, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Larkin, Presiding Judge; Rodenberg, Judge; and

Randall, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

RODENBERG, Judge

       Appellant Bayyinah Jameelah Shelton challenges her conviction of terroristic

threats, arguing that the state failed to prove the requisite mental state under the charging

statute.   Because the record supports the fact-finder’s determination that appellant

recklessly disregarded the risk of terrorizing others, we affirm.

                                          FACTS

       Appellant had a pending Social Security claim and, on May 15, 2014, she

telephoned the St. Cloud Social Security office and left this voicemail message:

              Bayyinah Shelton, [Social Security number redacted], I’m
              gonna kill everybody, I’m sick [of] you guys f---ing with me
              for no g--d--n reason, I didn’t even submit a f---ing claim so I
              don’t know why you guys are even riding me and telling me
              some bulls---, and I didn’t even f---ing submit a g--d--n
              claim, so why the f--- are you guys riding me? Call me back
              and I might try to kill you guys, [appellant’s telephone
              number], you’re starting f---ing war (indiscernible) killing all
              you f---ing white people, I’m sick of this stupid sh--.

       The Social Security worker who received the voicemail message, K.S., was

distraught upon listening to it, and reported the message to her supervisor.          Police

investigated the complaint and eventually arrested appellant for terroristic threats.

Appellant admitted to police that she contacted “St. Cloud Social Services” and stated

that she would kill herself if they didn’t stop sending her mail. Appellant appeared

hysterical and made other suicidal comments when arrested.




                                              2
       The state charged appellant with terroristic threats (reckless disregard of risk)

under Minn. Stat. § 609.713, subd. 1 (2012).1 Appellant waived her right to a jury trial.

At trial, the state introduced the voicemail evidence and testimony from K.S. and an

investigating officer. K.S. testified that she had sent appellant several letters, which

included her office address and direct telephone number, concerning appellant’s claim.

K.S. testified that she believed she and her office were threatened by appellant, that the

message was “very concerning,” and that she felt “stressed” and “nervous” after listening

to it. K.S. contacted her supervisor, who in turn notified local police, the office security

guard, and Federal Protective Services.

       Appellant first testified that she had no recollection of the day the threatening

message was left. She later testified that she remembered interacting with police officers

at her residence.   Appellant believed she had left the message and described it as

shocking and disturbing. Appellant claimed that she contacted the Social Security office

because she was trying to figure out what was wrong with her mental health, and thought

that she had left the message in a “dream state.”

       The district court found appellant guilty of terroristic threats (reckless disregard of

risk), and sentenced her to one year in jail, with all but 60 days stayed, and two years of

probation, during which mental-health supports were required as a condition of

probation. This appeal followed.




1
  The offense was restyled as “threats of violence” by 2015 legislation. Minn. Stat.
§ 609.713 (Supp. 2015).

                                              3
                                      DECISION

       Appellant challenges her terroristic-threats conviction, arguing that the evidence is

insufficient to prove that she acted with reckless disregard of the risk of terrorizing

others. Appellant argues that her conduct and statements amounted to mere “transitory

anger.” Appellant does not argue on appeal that the Al-Naseer circumstantial-evidence

evaluation applies to the sufficiency-of-the-evidence analysis on the mental-state

question. State v. Al-Naseer, 788 N.W.2d 469 (Minn. 2010).

       In considering a claim of insufficient evidence, we review whether “the facts in

the record and any legitimate inferences drawn from them” could lead a fact-finder to

“reasonably conclude that the defendant was guilty of the charged offense beyond a

reasonable doubt.” State v. Whitley, 682 N.W.2d 691, 694 (Minn. App. 2004). This

standard of review applies equally in reviewing jury trials and court trials. Id. at 694-95.

       Minnesota law provides that a person is guilty of making terroristic threats if she

“threatens, directly or indirectly, to commit any crime of violence with purpose to

terrorize another . . . or in a reckless disregard of the risk of causing such terror . . . .”

Minn. Stat. § 609.713, subd. 1. “Terrorize means to cause extreme fear by use of

violence or threats.” State v. Schweppe, 306 Minn. 395, 400, 237 N.W.2d 609, 614

(1975). The state made no claim at trial that appellant acted “with purpose to terrorize.”

Instead, it posited only that appellant recklessly disregarded the risk of causing terror

when she left the voicemail message. A statement is threatening if the “communication

in its context would have a reasonable tendency to create apprehension that its originator

will act according to its tenor.” Id. at 399, 237 N.W.2d at 613 (quotations omitted). A


                                              4
“crime of violence” includes third-degree assault. See Minn. Stat. § 609.1095, subd. 1(d)

(2012) (listing third-degree assault in violation of Minn. Stat. § 609.223 (2012) as a crime

of violence).

       Appellant does not dispute that she made the statements on the voicemail message.

She argues only that the state failed to prove the mental-state requirement. In the context

of a terroristic-threats conviction, “[r]ecklessness requires deliberate action in disregard

of a known, substantial risk.” State v. Bjergum, 771 N.W.2d 53, 57 (Minn. App. 2009),

review denied (Minn. Nov. 17, 2009). “[A] person who might lack a specific intent to

threaten or terrorize may nevertheless utter an objectively threatening statement

recklessly, committing a terroristic-threats crime. By acting without regard to a known,

substantial risk, a person’s threats, however intended, may violate the statute.” Id.

       Here, the state introduced the recording of appellant’s threats. The recording on

K.S.’s answering device contained several clear threats to “kill” people. K.S. testified

that she had sent appellant several letters, which included the address of the Social

Security office and K.S.’s direct telephone number, concerning appellant’s pending

claim. K.S. testified that she believed she and her office were threatened by appellant,

that the message was “very concerning,” and that she felt “stressed” and “nervous.”

Although appellant first disclaimed any memory of the day of the call, she later testified

that she remembered some parts of the day. The voicemail message includes appellant’s

name, social security number, and telephone number. Appellant, in making the call, had

to have retrieved the telephone number for the Social Security office from one of the

notices sent to her, because she called the direct telephone of the very person who had


                                             5
sent her the notices. On these facts, the fact-finder could reasonably find that appellant

recklessly disregarded the risk of terror her statements could cause K.S.

       Appellant argues that it is reasonable and rational to infer from the evidence that

she was merely expressing transitory anger due to ongoing stress and mental-health

issues, and that she did not intend to follow through on her threats. But the crime of

reckless-disregard terroristic threats does not require proof of any intent to follow through

on threats. It is enough that the threats were made, that they caused or tended to cause

terror, and that the person making the threats recklessly disregarded the risk of terrorizing

others. Id., 771 N.W.2d at 57. The district court found that the state had proved the

elements of the offense. The record supports the district court’s findings.

       Appellant also appears to argue that, in order to be a crime, terroristic threats must

be specifically directed at a particular individual, rather than a group of people. She cites

nothing in support of this claim. We can find no authority for such a “group-threat

exception.” Moreover, it is clear from the record that appellant called the direct line of

K.S., the person responsible for processing appellant’s claim, and made the threats to her.

Although others employed by Social Security were threatened, the appellant’s statements

were directed at K.S. on her direct telephone line, and included “I might try to kill you

guys, . . . killing all you f---ing white people.”

       Viewing the evidence in the light most favorable to the verdict, the evidence is

sufficient to support the district court’s finding that the state proved that appellant

recklessly disregarded the risk of causing extreme fear to those hearing the telephone-




                                                6
message threats. The record supports the district court’s conclusion that appellant is

guilty of terroristic threats.2

       Affirmed.




2
  Despite the very disturbing threats made by appellant, the district court commendably
tailored a sentence which took appellant’s apparent mental-health issues into account.

                                          7